      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 PAULINE RODOCK and ROBERT                           )
 RODOCK,                                             )
                                                     )
                               Plaintiffs,           )
                                                     )   Case No. 21-2050-DDC
                v.                                   )
                                                     )
 PATRICK B. MOORE, DDS, MD and                       )
 LEGENDS DENTAL GROUP, P.A.,                         )
                                                     )
                               Defendants.           )

                              AGREED PROTECTIVE ORDER

       The parties agree that during the course of discovery, it may be necessary to disclose certain

confidential or proprietary information relating to the subject matter of this action. They agree

certain categories of such information should be treated as confidential, protected from disclosure

outside this litigation, and used only for purposes of prosecuting or defending this action and any

appeals. The parties jointly request entry of a protective order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because this case will involve the exchange of documents

and information between Plaintiffs and Defendants, who are individuals and entities with an

interest in protecting private, proprietary and confidential information. Such documents may

include information relating to the parties’ businesses, including proprietary information that the

Defendant businesses believe should remain confidential. This includes, for example, the

independent contractor agreement between Defendants. Accordingly, in order to protect the



                                                 1
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 2 of 12




confidentiality and proprietary nature of this information, the parties agree that it would be in the

best interest of those directly and indirectly involved in this litigation for the Court to enter a

protective order as to the specific documents listed herein.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint request

and hereby enters the following Protective Order:

       Scope. All documents and materials produced in the course of discovery of this case,

including initial disclosures, responses to discovery requests, all deposition testimony and exhibits,

and information derived directly therefrom (hereinafter, collectively, “documents”), are subject to

this Order concerning Confidential Information as set forth below. As there is a presumption in

favor of open and public judicial proceedings in the federal courts, this Order will be strictly con-

strued in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents: trade secrets and proprietary business information that if disclosed

would provide outsiders with an unfair business advantage, including but not limited to the

independent contractor agreement between Defendants.           Information or documents that are

available to the public may not be designated as Confidential Information.




                                                  2
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 3 of 12




       3.        Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter, “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information. The

marking will be applied prior to or at the time the documents are produced or disclosed. Applying

the marking to a document does not mean that the document has any status or protection by statute

or otherwise except to the extent and for the purposes of this Order. Copies that are made of any

designated documents must also bear the marking, except that indices, electronic databases, or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked. By marking a designated document as confidential, the designating attorney or party

appearing pro se thereby certifies that the document contains Confidential Information as defined

in this Order.

       4.        Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within thirty (30) days after discovery of the inadvertent failure.

       5.        Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time after receipt of the deposition




                                                   3
       Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 4 of 12




transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected.

         6.       Protection of Confidential Material.

                  (a)      General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

                  (b)      Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                  (1)      The parties to this litigation, including any employees, agents, and
                           representatives of the parties;1

                  (2)      Counsel for the parties and employees and agents of counsel;

                  (3)      The court and court personnel, including any special master
                           appointed by the court, and members of the jury;

                  (4)      Court reporters, recorders, and videographers engaged for deposi-
                           tions;

                  (5)      Any mediator appointed by the court or jointly selected by the
                           parties;

                  (6)      Any expert witness, outside consultant, or investigator retained
                           specifically in connection with this litigation, but only after such
                           persons have completed the certification contained in Attachment
                           A, Acknowledgment and Agreement to be Bound;




1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive competitive or
confidential information, and disclosure to another party would result in demonstrable harm to the disclosing party,
the parties may stipulate or move for the establishment of an additional category of protection (e.g., Attorneys’ Eyes
Only) that prohibits disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably necessary to the
conduct of the litigation and who agree to be bound by the terms of the Order.


                                                          4
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 5 of 12




               (7)    Any potential, anticipated, or actual fact witness and his or her coun-
                      sel, but only to the extent such confidential documents or
                      information will assist the witness in recalling, relating, or
                      explaining facts or in testifying, and only after such persons have
                      completed the certification contained in Attachment A;

               (8)    The author or recipient of the document (not including a person who
                      received the document in the course of the litigation);

               (9)    Independent providers of document reproduction, electronic discov-
                      ery, or other litigation services retained or employed specifically in
                      connection with this litigation; and

               (10)   Other persons only upon consent of the producing party and on such
                      conditions as the parties may agree.

               (c)    Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of

those persons, including employees of counsel, who have reviewed or been given access to the

documents, along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

       7.      Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s


                                                5
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 6 of 12




requirements for filing under seal in light of the public’s qualified right of access to court dockets.

The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record and unrepresented

parties will have access to the sealed documents. Pro hac vice attorneys must obtain sealed

documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, though, the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a confi-

dentiality designation remains with the party asserting confidentiality. Until the court rules on the

challenge, all parties must continue to treat the materials as Confidential Information under the

terms of this Order.

       9.      Use of Confidential Documents or Information at Trial or Hearing. Nothing in

this Order will be construed to affect the use of any document, material, or information at any trial

or hearing. A party that intends to present or anticipates that another party may present Confidential

Information at a hearing or trial must bring that issue to the attention of the court and the other




                                                  6
       Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 7 of 12




parties without disclosing the Confidential Information. The court may thereafter make such orders

as are necessary to govern the use of such documents or information at the hearing or trial.

         10.      Obligations on Conclusion of Litigation.

                  (a)      Order Remains in Effect.                Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

                  (b)      Return of Confidential Documents. Within thirty (30) days after this

litigation concludes by settlement, final judgment, or final order, including all appeals, all

documents designated as containing Confidential Information, including copies as defined above,

must be returned to the party who previously produced the document unless: (1) the document has

been offered into evidence or filed without restriction as to disclosure; (2) the parties agree to

destruction of the document to the extent practicable in lieu of return; 2 or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                  (c)      Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own


2
 The parties may choose to agree that the receiving party must destroy documents containing Confidential Information
and certify the fact of destruction, and that the receiving party is not required to locate, isolate, and return e-mails
(including attachments to e-mails) that may include Confidential Information, Confidential Information contained in
deposition transcripts, or Confidential Information contained in draft or final expert reports.


                                                           7
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 8 of 12




work product in subsequent litigation provided that its use does not disclose Confidential

Information.

         11.   Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.   Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

         14.   Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

         15.   Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.


                                                 8
      Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 9 of 12




       16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

       17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the

subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       IT IS SO ORDERED.


       Dated: September 7, 2021

                                                       s/ James P. O’Hara
                                                                                               5301.281
     Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 10 of 12




                                         James P. O’Hara
                                         U.S. Magistrate Judge



We so move and agree to abide by the terms of this Order:

RICK CARNEY LAW


s/ Richard L. Carney
Richard L. Carney KS Bar #10784
1156 NW Vivion Road
Kansas City, MO 64118
T: (816) 804-4458
rick@rickcarneylaw.com
and


LEAVOY LAW OFFICE


s/ Leslie R. Leavoy
Leslie R. Leavoy, Jr. LA Bar #8186
125 N. Washington
P.O. Box 1055
DeRidder, LA 70634
T: (337) 463-2811
les.leavoy@att.net
Attorneys for Plaintiffs

BROWN & RUPRECHT, PC


s/ Eric A. Lindstrom
Matthew M. Merrill, KS Bar #19021
Eric A. Lindstrom, KS Bar #27627
2323 Grand Boulevard, Suite 1100
Kansas City, MO 64108
T: (816) 292-7000 / F: (816) 292-7050
mmerrill@brlawkc.com
elindstrom@brlawkc.com
Attorneys for Defendant Legends Dental Group, P.A.
and

NORRIS KEPLINGER HICKS & WELDER, LLC


                                           10
    Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 11 of 12




s/ John Hicks
Bruce Keplinger KS Bar #09562
John Hicks KS Bar #20474
9225 Indian Creek Pkwy.
Corporate Woods, Bldg. 32, Ste. 750
Overland Park, KS 66210
T: (913) 663-2000 / F: (913) 663-2006
bk@nkfirm.com
jh@nkfirm.com
Attorneys for Defendant Patrick Moore, D.D.S., M.D.




                                          11
     Case 2:21-cv-02050-DDC-JPO Document 40 Filed 09/07/21 Page 12 of 12




                                    ATTACHMENT A

             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

dated _______________ in the case captioned, _________________________________,

and attached hereto, understands the terms thereof, and agrees to be bound by its terms.

The undersigned submits to the jurisdiction of the United States District Court for the

District of Kansas in matters relating to this Protective Order and understands that the terms

of the Protective Order obligate him/her to use materials designated as Confidential

Information in accordance with the order solely for the purposes of the above-captioned

action, and not to disclose any such Confidential Information to any other person, firm, or

concern, except in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ______________________________________

                            ______________________________________

Date: _____________         ______________________________________
                                  Signature




                                             12
